Citation Nr: 1442130	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral eye disability, to include glaucoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to August 1979 and additional service with the Georgia Army National Guard from September 1979 to May 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

In February 2014, the Board remanded the claims for additional development and adjudicative action. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of service connection for diabetes and bilateral eye disability are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

No hearing loss disability has been present during the pendency of the claim. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice in letters sent in August 2005 and February 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).   

The duty to assist has also been met in this case.  In this regard, the Veteran's service treatment records and VA and private medical records have been obtained to the extent possible.  He was provided with appropriate VA examinations and a medical opinion has been obtained concerning the etiology of the claimed disorder.  The Board finds that the VA examination reports, collectively, are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the originating agency has substantially complied with the February 2014 remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claim.

Accordingly the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.


Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims that he currently has hearing loss due to his active duty service.  He attributes his hearing difficulty to in-service acoustic trauma and also to an incident when he was struck in the head by the barrel of a tank cannon.  The Veteran asserts that his hearing loss began during active service.

The Veteran's service personnel records reflect his active duty service from September 1973 to August 1979, and his DD 214 lists his military occupational specialty as a tank turret mechanic.

Service treatment records from the Veteran's period of active duty are negative for symptomatology, clinical findings, or diagnoses related to bilateral hearing loss.  These records include notations in August and September of 1977 indicating that the Veteran sustained a blow to the head from a tank gun in July 1997, but they do not include reports of any hearing symptomatology attributed the incident.  

Subsequent audiometric testing conducted in November 1977 and in August 1979 in connection with the Veteran's discharge do not show hearing thresholds that meet the criteria for a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.    

Subsequent service treatment records from the Veteran's service in the Georgia Army National Guard show numerous assessments of his hearing.  Audiometric testing results for this time period vary, as audiological examinations completed in March 1992 and February 1996 reveal a hearing loss disability in accordance with 38 C.F.R. § 3.385 for only the left ear, but audiological testing conducted in January 1995 and January 2001 show normal bilateral hearing.  The results of May 2002 and January 2005 audiological examinations show a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.

The Veteran also underwent VA and private examinations following his discharge from active duty, during his reservist service.  VA audiological examinations completed in October 1979, June 1982, and June 2004 show that his hearing was within normal limits.  A May 1994 private audiologic examination report shows that the Veteran's hearing was within normal limits for the right ear and he was found to have sensorineural hearing loss for the left ear.  Notably, the private examiner judged the Veteran's response reliability during the examination to be poor and consistent with malingering.  Audiometric test results were not reported.  

The Veteran underwent a VA examination with respect to his claim in July 2006, at which time he reported experiencing decreased hearing for the past twenty-six years.  He reported a history of in-service noise exposure from heavy artillery and tanks and occasional recreational noise exposure from lawn equipment.  On the audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
20
LEFT
15
15
20
15
20

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner determined that the Veteran's hearing thresholds did not meet the criteria for a disability under VA regulations.

In May 2014, the Veteran underwent an additional audiology examination.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
25
LEFT
15
25
25
25
20

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner reviewed the Veteran's records and noted there was a probability of hazardous noise exposure given his military occupational specialty.  She further noted that the Veteran experienced a threshold shift greater than normal variability during his reserve time.  The examiner determined that this appeared to have been temporary in nature, as the Veteran had normal hearing at the time of the examination that was within normal variability of his 1973 entrance examination.  She highlighted that the audiological testing in 2004 and 2006 showed the same result of normal hearing for each ear.  In regards to the Veteran's documented in-service head injury from a gun tube, the examiner relayed that there were no audiograms available from that time to confirm his report of right ear hearing loss after the incident.  Given that the Veteran demonstrated normal hearing post-service to the time of the current examination, the examiner again concluded that if there was a change in his hearing, it was temporary.  The examiner determined, based on the objective evidence, that there was no evidence on which to conclude that the Veteran's currently reported hearing difficulty was caused by or the result of his military service.

Given the foregoing, the Board finds that service connection for a bilateral hearing loss disability is not warranted because sufficient hearing impairment to qualify as a disability for VA purposes has not been present at any time during the pendency of the claim (May 2005 to the present).  

The Board acknowledges that service treatment records from the Veteran's service in the Army National Guard reflect some audiometric test results that meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  However, audiometric findings of a hearing loss disability have not been shown since the Veteran filed the present claim in May 2005.  To the extent that the reserve service records show findings that meet the criteria for a hearing loss disability, the Board finds the May 2014 VA examiner's opinion determining that any change in the Veteran's hearing was temporary to be highly probative.  

As set forth above, the Veteran was not found to have hearing loss disability at the July 2006 and May 2014 VA examinations, and there is no other post-service medical evidence of hearing loss sufficient to meet the criteria to be considered a disability for VA purposes during the period of the claim.  Therefore, service connection is not in order for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

Regrettably, another remand is needed with respect to the Veteran's remaining claims.

The Veteran claims that his diabetes mellitus began in or was aggravated by his service in the Army National Guard.  As directed by the February 2014 remand, the Veteran was afforded a VA examination for his diabetes in April 2014.  Following a review of the record, the examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by his military service.  As rationale, the examiner stated that the Veteran's diabetes was diagnosed in 1985 after his separation from active duty.  However, the examiner did not clearly indicate how he came to this conclusion regarding the date of onset of diabetes.  Moreover, the examiner's opinion does not address whether the Veteran's diabetes had it onset during or was aggravated by a period of active duty for training.  Therefore, the RO or the AMC must obtain an addendum opinion that corrects these deficiencies.  

As for the remaining claim, given the etiology of glaucoma in general, the Board finds that adjudication of this issue  must be deferred pending resolution of the diabetes claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims.

2.  Thereafter, the RO or the AMC should provide all pertinent records to the VA examiner who conducted the April 2014 examination in connection with the claim for service connection for diabetes.  The examiner should provide an addendum and explain the basis for the conclusion that the Veteran's diabetes had its onset in 1985.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that diabetes, whether or not formally diagnosed during that time, was incurred in or permanently worsened by any period of active duty for training. 

To assist the examiner in providing the requested opinion, the RO or the AMC should provide the examiner with a list specifying the dates of all of the Veteran's periods of active duty and active duty for training.   

If the April 2014 examiner is unavailable, all pertinent records should be provided to a physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide an opinion as to whether it is at least as likely as not that diabetes was incurred in or permanently worsened by any confirmed period of service.  

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provide a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


